EXHIBIT 23.1 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1/A, of Wise Sales, Inc., of our report dated June 28, 2010 on our audit of the financial statements of Wise Sales, Inc. as of December 31 2009 and 2008, and the related statements of operations, stockholders' equity and cash flows from inception September 10, 2008 through December 31, 2009 and the reference to us under the caption "Experts." /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada March 1, 2011 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888) 727-8251 Fax: (888) 782-2351
